UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-06247 AMERICAN CENTURY WORLD MUTUAL FUNDS, INC. (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON 4, KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrant’s telephone number, including area code: 816-531-5575 Date of fiscal year end: 11-30 Date of reporting period: 5-31-2011 ITEM 1.REPORTS TO STOCKHOLDERS. SEMIANNUAL REPORT| MAY 31, 2011 Emerging Markets Fund Table of Contents President’s Letter 2 Independent Chairman’s Letter 3 Performance 4 Fund Characteristics 5 Shareholder Fee Example 6 Schedule of Investments 8 Statement of Assets and Liabilities 11 Statement of Operations 12 Statement of Changes in Net Assets 13 Notes to Financial Statements 14 Financial Highlights 20 Additional Information 26 Any opinions expressed in this report reflect those of the author as of the date of the report, and do not necessarily represent the opinions of American Century Investments® or any other person in the American Century Investments organization. Any such opinions are subject to change at any time based upon market or other conditions and American Century Investments disclaims any responsibility to update such opinions. These opinions may not be relied upon as investment advice and, because investment decisions made by American Century Investments funds are based on numerous factors, may not be relied upon as an indication of trading intent on behalf of any American Century Investments fund. Security examples are used for representational purposes only and are not intended as recommendations to purchase or sell securities. Performance information for comparative indices and securities is provided to American Century Investments by third party vendors. To the best of American Century Investments’ knowledge, such information is accurate at the time of printing. President’s Letter Jonathan Thomas Dear Investor: Thank you for reviewing our semiannual report for the six months ended May 31, 2011. This report offers a macroeconomic and financial market overview of the period (below), followed by fund performance, a schedule of fund investments, and other financial information. For additional, updated information on fund performance, portfolio strategy, and the investment markets, we encourage you to visit our website, americancentury.com. Click on the “Fund Performance” and “Insights & News” headings at the top of our Individual Investors site. Also, the fund’s annual report, dated November 30, 2011, will provide additional market perspective and portfolio commentary from our portfolio management team. Macroeconomic and Financial Market Overview Despite headline-making economic headwinds (high fuel prices) and disruptions (sovereign debt problems in Europe, and earthquake-related disasters in Japan) that erupted during the period, U.S. investors experienced mostly positive overall financial market performance, in dollar terms, for the six months ended May 31, 2011. Stocks and corporate bonds generally outperformed government bonds as investors demonstrated increased risk appetites, triggered by favorable economic and corporate earnings projections for 2011 and 2012 at the start of the six-month period. A declining dollar—compared with the currency values of major U.S. trading partners—and global economic expansion helped boost the returns of international investments, when converted back to dollars. U.S. market performance was generally positive too, with the notable exception of the benchmark 10-year U.S. Treasury note, which had a slightly negative total return. As the period came to a close, we saw increasing signs that—while still sustainable—the global economic expansion had lost momentum, particularly in developed countries, due to factors including the headwinds and disruptions mentioned above. As a result, economic growth forecasts were reduced, and broad global stock indices declined for much of May and June. We appreciate your continued trust in us during these uncertain times. The experts who manage our portfolios will continue to diligently apply their knowledge and skills as they make daily investment decisions for you. Sincerely, Jonathan Thomas President and Chief Executive Officer American Century Investments 2 Independent Chairman’s Letter Don Pratt Dear Fellow Shareholders, With an existing vacancy and several directors approaching retirement age over the next few years, your American Century Investments Kansas City-based mutual fund board of directors recently addressed board succession planning. The board developed a succession plan and conducted an extensive search that yielded two new members who joined the board in 2011. As part of the planning process, the board referred to the criteria for potential new directors set forth in its director nomination policy adopted in 2009. A nomination process generated more than 20 candidates whose credentials were reviewed by the board’s Governance Committee. Six candidates were selected by the committee for telephone interviews. Three were then chosen for in person interviews. The committee recommended, and the full board approved, the addition of Jan Lewis, currently the President and Chief Executive Officer of Catholic Charities of Northeast Kansas, to fill the vacant board seat and the addition as an advisory director of Stephen E. Yates, who recently retired as Executive Vice President, Technology and Operations at Keycorp of Cleveland, Ohio. Mr. Yates will serve in an advisory capacity for 12-18 months before becoming an active director. Both of these additions bring operating management experience and unique perspectives to our various tasks. We look forward to the contributions of our new directors to our efforts as shareholder representatives and thank the Governance Committee for their thorough search process. If you have comments, suggestions or questions send them to me at dhpratt@fundboardchair.com. Best regards, Don Pratt 3 Performance Total Returns as of May 31, 2011 Average Annual Returns Ticker Symbol 6 months(1) 1 year(2) 5 years 10 years Since Inception Inception Date Investor Class TWMIX 9.57% 32.62% 8.36% 12.51% 8.73% 9/30/97 MSCI Emerging Markets Growth Index — 9.37% 29.74% 10.17% 14.15% N/A(3) — Institutional Class AMKIX 9.60% 32.96% 8.57% 12.72% 13.44% 1/28/99 A Class(4) No sales charge* With sales charge* AEMMX 9.36% 3.09% 32.35% 24.83% 8.12% 6.84% 12.24% 11.58% 10.77% 10.23% 5/12/99 B Class No sales charge* With sales charge* ACKBX 8.98% 3.98% 31.50% 27.50% — -4.64% -5.58% 9/28/07 C Class No sales charge* With sales charge* ACECX 8.95% 7.95% 31.31% 31.31% 7.31% 7.31% — — 13.32% 13.32% 12/18/01 R Class AEMRX 9.14% 31.85% — — -4.19% 9/28/07 *Sales charges include initial sales charges and contingent deferred sales charges (CDSCs), as applicable. A Class shares have a 5.75% maximum initial sales charge and may be subject to a maximum CDSC of 1.00%. B Class shares redeemed within six years of purchase are subject to a CDSC that declines from 5.00% during the first year after purchase to 0.00% the sixth year after purchase. C Class shares redeemed within 12 months of purchase are subject to a maximum CDSC of 1.00%. The SEC requires that mutual funds provide performance information net of maximum sales charges in all cases where charges could be applied. Total returns for periods less than one year are not annualized. Extraordinary performance is attributable in part to unusually favorable market conditions and may not be repeated or consistently achieved in the future. Benchmark data first available 1/1/01. Prior to September 4, 2007, the A Class was referred to as the Advisor Class and did not have a front-end sales charge. Performance prior to that date has been adjusted to reflect this charge. Total Annual Fund Operating Expenses Investor Class Institutional Class A Class B Class C Class R Class 1.73% 1.53% 1.98% 2.73% 2.73% 2.23% The total annual fund operating expenses shown is as stated in the fund’s prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. International investing involves special risks, such as political instability and currency fluctuations. Investing in emerging markets may accentuate these risks. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the index are provided for comparison. The fund’s total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the index do not. 4 Fund Characteristics MAY 31, 2011 Top Ten Holdings % of net assets Vale SA Preference Shares 4.2% Samsung Electronics Co. Ltd. 4.0% HTC Corp. 3.6% LG Chem Ltd. 2.7% Sberbank of Russia 2.7% iShares MSCI Emerging Markets Index Fund 2.5% Taiwan Semiconductor Manufacturing Co. Ltd. 2.3% CNOOC Ltd. 2.2% Hon Hai Precision Industry Co. Ltd. 2.2% MTN Group Ltd. 1.9% Types of Investments in Portfolio % of net assets Foreign Common Stocks 97.4% Temporary Cash Investments 3.6% Other Assets and Liabilities (1.0)% Investments by Country % of net assets South Korea 15.6% People’s Republic of China 14.3% Brazil 12.4% Taiwan (Republic of China) 10.5% Hong Kong 8.0% South Africa 6.6% Russian Federation 5.7% Mexico 4.2% India 3.9% Thailand 3.6% Indonesia 3.4% Multi-National 2.5% Turkey 2.0% Other Countries 4.7% Cash and Equivalents* 2.6% *Includes temporary cash investments and other assets and liabilities. 5 Shareholder Fee Example Fund shareholders may incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and redemption/exchange fees; and (2) ongoing costs, including management fees; distribution and service (12b-1) fees; and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in your fund and to compare these costs with the ongoing cost of investing in other mutual funds. The example is based on an investment of $1,000 made at the beginning of the period and held for the entire period from December 1, 2010 to May 31, 2011. Actual Expenses The table provides information about actual account values and actual expenses for each class. You may use the information, together with the amount you invested, to estimate the expenses that you paid over the period. First, identify the share class you own. Then simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. If you hold Investor Class shares of any American Century Investments fund, or Institutional Class shares of the American Century Diversified Bond Fund, in an American Century Investments account (i.e., not a financial intermediary or retirement plan account), American Century Investments may charge you a $12.50 semiannual account maintenance fee if the value of those shares is less than $10,000. We will redeem shares automatically in one of your accounts to pay the $12.50 fee. In determining your total eligible investment amount, we will include your investments in all personal accounts (including American Century Investments Brokerage accounts) registered under your Social Security number. Personal accounts include individual accounts, joint accounts, UGMA/UTMA accounts, personal trusts, Coverdell Education Savings Accounts and IRAs (including traditional, Roth, Rollover, SEP-, SARSEP- and SIMPLE-IRAs), and certain other retirement accounts. If you have only business, business retirement, employer-sponsored or American Century Investments Brokerage accounts, you are currently not subject to this fee. We will not charge the fee as long as you choose to manage your accounts exclusively online. If you are subject to the Account Maintenance Fee, your account value could be reduced by the fee amount. Hypothetical Example for Comparison Purposes The table also provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio of each class of your fund and an assumed rate of return of 5% per year before expenses, which is not the actual return of a fund’s share class. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. 6 Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption/exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Account Value 12/1/10 Ending Account Value 5/31/11 Expenses Paid During Period* 12/1/10 – 5/31/11 Annualized Expense Ratio* Actual Investor Class 1.70% Institutional Class 1.50% A Class $10.18 1.95% B Class $14.07 2.70% C Class $14.07 2.70% R Class $11.47 2.20% Hypothetical Investor Class 1.70% Institutional Class 1.50% A Class 1.95% B Class $13.54 2.70% C Class $13.54 2.70% R Class $11.05 2.20% * Expenses are equal to the class’s annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 182, the number of days in the most recent fiscal half-year, divided by 365, to reflect the one-half year period. 7 Schedule of Investments MAY 31, 2011 (UNAUDITED) Shares Value Common Stocks — 97.4% BRAZIL — 12.4% BR Malls Participacoes SA Cia de Bebidas das Americas Preference Shares ADR Itau Unibanco Holding SA Preference Shares Natura Cosmeticos SA PDG Realty SA Empreendimentos e Participacoes Petroleo Brasileiro SA-Petrobras ADR Vale SA Preference Shares HONG KONG — 8.0% Brilliance China Automotive Holdings Ltd.(1) China Lumena New Materials Corp. China Merchants Holdings International Co. Ltd. China Overseas Land & Investment Ltd. China Unicom Ltd. CNOOC Ltd. Comba Telecom Systems Holdings Ltd. Xinyi Glass Holdings Ltd. HUNGARY — 0.8% OTP Bank plc(1) INDIA — 3.9% HDFC Bank Ltd. ICICI Bank Ltd. Infosys Technologies Ltd. Sesa Goa Ltd. Tata Motors Ltd. INDONESIA — 3.4% PT Astra International Tbk PT Bank Rakyat Indonesia (Persero) Tbk PT Indofood CBP Sukses Makmur Tbk(1) PT Semen Gresik (Persero) Tbk MALAYSIA — 0.7% CIMB Group Holdings Bhd MEXICO — 4.2% Alfa SAB de CV, Series A America Movil SAB de CV, Series L ADR Fomento Economico Mexicano SAB de CV ADR Wal-Mart de Mexico SAB de CV MULTI-NATIONAL — 2.5% iShares MSCI Emerging Markets Index Fund PEOPLE’S REPUBLIC OF CHINA — 14.3% 51job, Inc. ADR(1) Agricultural Bank of China Ltd. H Shares(1) Baidu, Inc. ADR(1) China BlueChemical Ltd. H Shares China Liansu Group Holdings Ltd. China National Building Material Co. Ltd. H Shares China Oilfield Services Ltd. H Shares(1) Evergrande Real Estate Group Ltd. Focus Media Holding Ltd. ADR(1) Golden Eagle Retail Group Ltd. Industrial & Commercial Bank of China Ltd. H Shares(1) Ping An Insurance Group Co. H Shares Sany Heavy Equipment International Holdings Co. Ltd. Tencent Holdings Ltd. Xingda International Holdings Ltd. ZTE Corp. H Shares POLAND — 0.5% Powszechna Kasa Oszczednosci Bank Polski SA 8 Shares Value RUSSIAN FEDERATION — 5.7% Magnit OJSC GDR NovaTek OAO GDR Rosneft Oil Co. OJSC GDR Sberbank of Russia SOUTH AFRICA — 6.6% Barloworld Ltd. Exxaro Resources Ltd. MTN Group Ltd. Naspers Ltd. N Shares Sasol Ltd. SOUTH KOREA — 15.6% Celltrion, Inc. CrucialTec Co. Ltd.(1) Doosan Infracore Co. Ltd.(1) Hyundai Heavy Industries Co. Ltd. Hyundai Motor Co. Hyundai Steel Co. LG Chem Ltd. LG Household & Health Care Ltd. NCSoft Corp. Samsung Electronics Co. Ltd. Samsung Heavy Industries Co. Ltd. SWITZERLAND — 1.0% Ferrexpo plc TAIWAN (REPUBLIC OF CHINA) — 10.5% Catcher Technology Co. Ltd. Hon Hai Precision Industry Co. Ltd. HTC Corp. Taiwan Semiconductor Manufacturing Co. Ltd. TPK Holding Co. Ltd.(1) THAILAND — 3.6% Banpu PCL CP ALL PCL Kasikornbank PCL NVDR TURKEY — 2.0% Tofas Turk Otomobil Fabrikasi AS Turkiye Garanti Bankasi AS Turkiye Sise ve Cam Fabrikalari AS UNITED KINGDOM — 1.7% Antofagasta plc International Personal Finance plc TOTAL COMMON STOCKS (Cost $431,933,800) Temporary Cash Investments — 3.6% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 2.875%, 2/15/19, valued at $23,751,294), in a joint trading account at 0.05%, dated 5/31/11, due 6/1/11 (Delivery value $23,300,032) TOTAL TEMPORARY CASH INVESTMENTS (Cost $23,395,235) TOTAL INVESTMENT SECURITIES — 101.0% (Cost $455,329,035) OTHER ASSETS AND LIABILITIES — (1.0)% ) TOTAL NET ASSETS — 100.0% Market Sector Diversification (as a % of net assets) Information Technology 20.1% Financials 19.8% Materials 14.5% Energy 9.4% Consumer Discretionary 9.1% Industrials 8.7% Consumer Staples 8.2% Telecommunication Services 4.2% Diversified 2.5% Health Care 0.9% Cash and Equivalents* 2.6% *Includes temporary cash investments and other assets and liabilities. 9 Notes to Schedule of Investments ADR American Depositary Receipt GDR Global Depository Receipt MSCI Morgan Stanley Capital International NVDR Non-Voting Depositary Receipt OJSC Open Joint Stock Company Non-income producing. See Notes to Financial Statements. 10 Statement of Assets and Liabilities MAY 31, 2011 (UNAUDITED) Assets Investment securities, at value (cost of $455,329,035) Foreign currency holdings, at value (cost of $614,474) Receivable for capital shares sold Dividends and interest receivable Other assets Liabilities Payable for investments purchased Payable for capital shares redeemed Accrued management fees Distribution and service fees payable Net Assets Net Assets Consist of: Capital (par value and paid-in surplus) Undistributed net investment income Accumulated net realized loss ) Net unrealized appreciation Net assets Shares outstanding Net asset value per share Investor Class, $0.01 Par Value $584,392,640 63,061,758 $9.27 Institutional Class, $0.01 Par Value $37,179,202 3,921,252 $9.48 A Class, $0.01 Par Value $26,186,443 2,908,295 $9.00* B Class, $0.01 Par Value $9.10 C Class, $0.01 Par Value $5,109,509 591,661 $8.64 R Class, $0.01 Par Value $9.19 *Maximum offering price $9.55 (net asset value divided by 0.9425) See Notes to Financial Statements. 11 Statement of Operations FOR THE SIX MONTHS ENDED MAY 31, 2011 (UNAUDITED) Investment Income (Loss) Income: Dividends (net of foreign taxes withheld of $304,376) Interest Expenses: Management fees Distribution and service fees: A Class B Class C Class R Class Directors’ fees and expenses Other expenses Net investment income (loss) Realized and Unrealized Gain (Loss) Net realized gain (loss) on: Investment transactions Foreign currency transactions (net of foreign tax expenses paid (refunded) of $93,358) Change in net unrealized appreciation (depreciation) on: Investments (net of deferred foreign taxes of $(244,235)) ) Translation of assets and liabilities in foreign currencies Net realized and unrealized gain (loss) Net Increase (Decrease) in Net Assets Resulting from Operations See Notes to Financial Statements. 12 Statement of Changes in Net Assets SIX MONTHS ENDED MAY 31, 2011 (UNAUDITED) AND YEAR ENDED NOVEMBER 30, 2010 Increase (Decrease) in Net Assets Operations Net investment income (loss) ) Net realized gain (loss) Change in net unrealized appreciation (depreciation) Net increase (decrease) in net assets resulting from operations Capital Share Transactions Net increase (decrease) in net assets from capital share transactions ) ) Redemption Fees Increase in net assets from redemption fees Net increase (decrease) in net assets ) Net Assets Beginning of period End of period Accumulated undistributed net investment income (loss) ) See Notes to Financial Statements. 13 Notes to Financial Statements MAY 31, 2011 (UNAUDITED) 1. Organization American Century World Mutual Funds, Inc. (the corporation) is registered under the Investment Company Act of 1940, as amended (the 1940 Act), as an open-end management investment company and is organized as a Maryland corporation. Emerging Markets Fund (the fund) is one fund in a series issued by the corporation. The fund is diversified as defined under the 1940 Act. The fund’s investment objective is to seek capital growth. The fund pursues its objective by investing at least 80% of its assets in equity securities of companies located in emerging market countries. The fund is authorized to issue the Investor Class, the Institutional Class, the A Class, the B Class, the C Class and the R Class. The A Class may incur an initial sales charge. The A Class, B Class and C Class may be subject to a contingent deferred sales charge. The share classes differ principally in their respective sales charges and distribution and shareholder servicing expenses and arrangements. The Institutional Class is made available to institutional shareholders or through financial intermediaries whose clients do not require the same level of shareholder and administrative services as shareholders of other classes. As a result, the Institutional Class is charged a lower unified management fee. 2. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the fund in preparation of its financial statements. The financial statements are prepared in conformity with accounting principles generally accepted in the United States of America, which may require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from these estimates. Investment Valuations — The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may 14 cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. Security Transactions — Security transactions are accounted for as of the trade date. Net realized gains and losses are determined on the identified cost basis, which is also used for federal income tax purposes. Certain countries impose taxes on realized gains on the sale of securities registered in their country. The fund records the foreign tax expense, if any, on an accrual basis. The foreign tax expense on realized gains and unrealized appreciation reduces the net realized gain (loss) on investment transactions and net unrealized appreciation (depreciation) on investments, respectively. Investment Income — Dividend income less foreign taxes withheld, if any, is recorded as of the ex-dividend date. Interest income is recorded on the accrual basis and includes accretion of discounts and amortization of premiums. Exchange-Traded Funds — The fund may invest in exchange-traded funds (ETFs). ETFs are a type of index fund bought and sold on a securities exchange. An ETF trades like common stock and represents a fixed portfolio of securities designed to track the performance and dividend yield of a particular domestic or foreign market index. A fund may purchase an ETF to temporarily gain exposure to a portion of the U.S. or a foreign market while awaiting purchase of underlying securities. The risks of owning an ETF generally reflect the risks of owning the underlying securities they are designed to track, although a lack of liquidity on an ETF could result in it being more volatile. Additionally, ETFs have fees and expenses that reduce their value. Foreign Currency Translations — All assets and liabilities initially expressed in foreign currencies are translated into U.S. dollars at prevailing exchange rates at period end. The fund may enter into spot foreign currency exchange contracts to facilitate transactions denominated in a foreign currency. Purchases and sales of investment securities, dividend and interest income, spot foreign currency exchange contracts, and expenses are translated at the rates of exchange prevailing on the respective dates of such transactions. Net realized and unrealized foreign currency exchange gains or losses related to investment securities are a component of net realized gain (loss) on foreign currency transactions and change in net unrealized appreciation (depreciation) on translation of assets and liabilities in foreign currencies, respectively. Certain countries impose taxes on the contract amount of purchases and sales of foreign currency contracts in their currency. The fund records the foreign tax expense, if any, as a reduction to the net realized gain (loss) on foreign currency transactions. Repurchase Agreements — The fund may enter into repurchase agreements with institutions that American Century Investment Management, Inc. (ACIM) (the investment advisor) has determined are creditworthy pursuant to criteria adopted by the Board of Directors. The fund requires that the collateral, represented by securities, received in a repurchase transaction be transferred to the custodian in a manner sufficient to enable the fund to obtain those securities in the event of a default under the repurchase agreement. ACIM monitors, on a daily basis, the securities transferred to ensure the value, including accrued interest, of the securities under each repurchase agreement is equal to or greater than amounts owed to the fund under each repurchase agreement. Joint Trading Account — Pursuant to an Exemptive Order issued by the Securities and Exchange Commission, the fund, along with certain other funds in the American Century Investments family of funds, may transfer uninvested cash balances into a joint trading account. These balances are invested in one or more repurchase agreements that are collateralized by U.S. Treasury or Agency obligations. Income Tax Status — It is the fund’s policy to distribute substantially all net investment income and net realized gains to shareholders and to otherwise qualify as a regulated investment company under provisions of the Internal Revenue Code. The fund is no longer subject to examination by tax authorities for years prior to 2007. Additionally, non-U.S. tax returns filed by the fund due to investments in certain foreign securities remain subject to examination by the relevant taxing authority for seven years from the 15 date of filing. At this time, management believes there are no uncertain tax positions which, based on their technical merit, would not be sustained upon examination and for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. Accordingly, no provision has been made for federal or state income taxes. Multiple Class — All shares of the fund represent an equal pro rata interest in the net assets of the class to which such shares belong, and have identical voting, dividend, liquidation and other rights and the same terms and conditions, except for class specific expenses and exclusive rights to vote on matters affecting only individual classes. Income, non-class specific expenses, and realized and unrealized capital gains and losses of the fund are allocated to each class of shares based on their relative net assets. Distributions to Shareholders — Distributions from net investment income and net realized gains, if any, are generally declared and paid annually. The fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code, in all events in a manner consistent with provisions of the 1940 Act. Redemption — The fund may impose a 2.00% redemption fee on shares held less than 180 days. The fee may not be applicable to all classes. The redemption fee is retained by the fund and helps cover transaction costs that long-term investors may bear when the fund sells securities to meet investor redemptions. Indemnifications — Under the corporation’s organizational documents, its officers and directors are indemnified against certain liabilities arising out of the performance of their duties to the fund. In addition, in the normal course of business, the fund enters into contracts that provide general indemnifications. The maximum exposure under these arrangements is unknown as this would involve future claims that may be made against a fund. The risk of material loss from such claims is considered by management to be remote. 3. Fees and Transactions with Related Parties Management Fees —The corporation has entered into a management agreement with ACIM, under which ACIM provides the fund with investment advisory and management services in exchange for a single, unified management fee (the fee) per class. The agreement provides that all expenses of managing and operating the fund, except distribution and service fees, brokerage expenses, taxes, interest, fees and expenses of the independent directors (including legal counsel fees), and extraordinary expenses, will be paid by ACIM. The fee is computed and accrued daily based on each class’s daily net assets and paid monthly in arrears. The rate of the fee is determined by applying a fee rate calculation formula. This formula takes into account the fund’s assets as well as certain assets, if any, of other clients of the investment advisor outside the American Century Investments family of funds (such as subadvised funds and separate accounts) that have very similar investment teams and investment strategies (strategy assets). The strategy assets of the fund include the assets of NT Emerging Markets Fund, one fund in a series issued by the corporation. The annual management fee schedule ranges from 1.25% to 1.85% for the Investor Class, A Class, B Class, C Class and R Class. The Institutional Class is 0.20% less at each point within the range. The effective annual management fee for each class for the six months ended May 31, 2011 was 1.69% for the Investor Class, A Class, B Class, C Class and R Class and 1.49% for the Institutional Class. Distribution and Service Fees — The Board of Directors has adopted a separate Master Distribution and Individual Shareholder Services Plan for each of the A Class, B Class, C Class and R Class (collectively the plans), pursuant to Rule 12b-1 of the 1940 Act. The plans provide that the A Class will pay American Century Investment Services, Inc. (ACIS) an annual distribution and service fee of 0.25%. The plans provide that the B Class and C Class will each pay ACIS an annual distribution and service fee of 1.00%, of which 0.25% is paid for individual shareholder services and 0.75% is paid for distribution services. The plans provide that the R Class will pay ACIS an annual distribution and service fee of 0.50%. The fees are computed and accrued daily based on each class’s daily net assets and paid monthly in arrears. The fees are used to pay financial intermediaries for distribution and individual shareholder services. Fees incurred under the plans during the six months ended May 31, 2011 are detailed in the Statement of Operations. 16 Related Parties — Certain officers and directors of the corporation are also officers and/or directors of American Century Companies, Inc. (ACC), the parent of the corporation’s investment advisor, ACIM, the distributor of the corporation, ACIS, and the corporation’s transfer agent, American Century Services, LLC. Various funds in a series issued by American Century Asset Allocation Portfolios, Inc. (ACAAP) own, in aggregate, 13% of the shares of the fund. ACAAP does not invest in the fund for the purpose of exercising management or control. The fund is eligible to invest in a money market fund for temporary purposes, which is managed by J.P. Morgan Investment Management, Inc. (JPMIM). The fund has a securities lending agreement with JPMorgan Chase Bank (JPMCB) and a mutual funds services agreement with J.P. Morgan Investor Services Co. (JPMIS). JPMCB is a custodian of the fund. JPMIM, JPMIS and JPMCB are wholly owned subsidiaries of JPMorgan Chase & Co. (JPM). JPM is an equity investor in ACC. 4. Investment Transactions Purchases and sales of investment securities, excluding short-term investments, for the six months ended May 31, 2011 were $239,747,836 and $322,629,383, respectively. 5. Capital Share Transactions Transactions in shares of the fund were as follows: Six months ended May 31, 2011 Year ended November 30, 2010 Shares Amount Shares Amount Investor Class/Shares Authorized Sold Redeemed ) Institutional Class/Shares Authorized Sold Redeemed ) A Class/Shares Authorized Sold Redeemed ) B Class/Shares Authorized Sold Redeemed ) C Class/Shares Authorized Sold Redeemed ) R Class/Shares Authorized Sold Redeemed ) Net increase (decrease) 17 6. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Foreign Common Stocks — Temporary Cash Investments — Total Value of Investment Securities — 7. Risk Factors There are certain risks involved in investing in foreign securities. These risks include those resulting from future adverse political, social, and economic developments, fluctuations in currency exchange rates, the possible imposition of exchange controls, and other foreign laws or restrictions. Investing in emerging markets may accentuate these risks. 8. Federal Tax Information The book-basis character of distributions made during the year from net investment income or net realized gains may differ from their ultimate characterization for federal income tax purposes. These differences reflect the differing character of certain income items and net realized gains and losses for financial statement and tax purposes, and may result in reclassification among certain capital accounts on the financial statements. As of May 31, 2011, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. 18 As of November 30, 2010, the fund had accumulated capital losses of $(193,823,726), which represent net capital loss carryovers that may be used to offset future realized capital gains for federal income tax purposes. Future capital loss carryover utilization in any given year may be subject to Internal Revenue Code limitations. Capital loss carryovers of $(76,617,325) and $(117,206,401) expire in 2016 and 2017, respectively. The fund has elected to treat $(122,585) of net foreign currency losses incurred in the one-month period ended November 30, 2010, as having been incurred in the following fiscal year for federal income tax purposes. On December 22, 2010, the Regulated Investment Company Modernization Act of 2010 (the “Act”) was enacted, which changed various technical rules governing the tax treatment of regulated investment companies. The changes are generally effective for taxable years beginning after the date of enactment. Under the Act, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after the date of enactment for an unlimited period. However, any losses incurred during those future taxable years will be required to be utilized prior to the losses incurred in pre-enactment taxable years, which carry an expiration date. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. 19 Financial Highlights Investor Class For a Share Outstanding Throughout the Years Ended November 30 (except as noted) Per-Share Data Net Asset Value, Beginning of Period Income From Investment Operations Net Investment Income (Loss)(2) — — Net Realized and Unrealized Gain (Loss) ) Total From Investment Operations ) Distributions From Net Investment Income — — ) From Net Realized Gains — — — ) ) ) Total Distributions — — ) Redemption Fees(2) — — — Net Asset Value, End of Period Total Return(4) % % % )% % % Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets %(5) % Ratio of Net Investment Income (Loss) to Average Net Assets %(5) )% Portfolio Turnover Rate 36
